1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   MONIKA CASTRONOVA,                         Case No.: 2:18-cv-01786-RFB-PAL
20                  Plaintiff,
21
     vs.                              STIPULATION AND ORDER
                                      DISMISSING ACTION WITH
22
     CREDIT ONE BANK; PENNYMAC LOAN PREJUDICE AS TO EQUIFAX
23   SERVICES LLC; WELLS FARGO DEALER INFORMATION SERVICES, LLC, ONLY
     SERVICES; EXPERIAN INFORMATION
24
     SOLUTIONS,      INC.;    EQUIFAX
25   INFORMATION SERVICES LLC; and
     TRANSUNION LLC,
26
                    Defendants.
27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EQUIFAX INFORMATION
     SERVICES, LLC, ONLY - 1
1           Plaintiff Monika Castronova and Defendant Equifax Information Services, LLC, hereby
2
     stipulate and agree that the above-entitled action shall be dismissed with prejudice in accordance
3
     with Fed. R. Civ. P. 41 (a)(2) as to, and ONLY as to, EQUIFAX INFORMATION SERVICES,
4
     LLC. Each party shall bear its own its own attorney’s fees and costs of suit.
5

6           Dated November 13, 2018.

7
      /s/ Shaina R. Plaksin
8     Matthew I. Knepper, Esq.                         /s/ Bradley T. Austin
      Nevada Bar No. 12796                             Bradley T. Austin, Esq.
9
      Miles N. Clark, Esq.                             Nevada Bar No. 13064
10    Nevada Bar No. 13848                             SNELL & WILMER LLP
      Shaina R. Plaksin, Esq.                          3883 Howard Hughes Pkwy., Ste. 1100
11    Nevada Bar No. 13935                             Las Vegas, NV 89169
      KNEPPER & CLARK LLC                              Email: baustin@swlaw.com
12
      Email: matthew.knepper@knepperclark.com
13    Email: miles.clark@knepperclark.com              Counsel for Defendant
      Email: shaina.plaksin@knepperclark.com           Equifax Information Services, LLC
14
      David H. Krieger, Esq.
15
      Nevada Bar No. 9086
16    HAINES & KRIEGER, LLC
      Email: dkrieger@hainesandkrieger.com
17
      Counsel for Plaintiff
18

19
        STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC,
20
                                          WITH PREJUDICE
21

22          IT IS SO ORDERED.
23
            _________________________________________
24          UNITED STATES DISTRICT COURT JUDGE

25                     14th day of _________
                                    November 2018.
            DATED this ____
26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EQUIFAX INFORMATION
     SERVICES, LLC, ONLY - 2
